      Case 4:20-cr-00009-CDL-MSH Document 31 Filed 07/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :      CRIM. NO. 4:20-CR-9-CDL-MSH
                                                     :
MARCUS WILLIAMS                               :
                                              :
                                              :
                       Defendant.             :
_

                                      CONSENT ORDER

       Defendant was indicted on March 10, 2021, (ECF No. 1), and arraigned August 24, 2020

(ECF No. 11.) A pretrial conference is currently scheduled for August 2nd, 2021 with trial sched-

uled for September 8th, 2021. The parties have jointly asked for additional time to finalize a po-

tential plea agreement. And they seek a continuance of the pretrial conference and the trial.

       IT IS HEREBY ORDERED that the above-referenced matter be continued to the January

2022 trial term and that the Speedy Trial deadline for the trial in this matter imposed by 18 U.S.C.

§ 3161(c)(1) be extended to that time. The Court finds that the ends of justice served by granting

of this continuance outweigh the best interests of the public and the Defendant in a speedy trial

because a failure to grant such continuance could result in a miscarriage of justice and would deny

counsel for the Defendant and Government the reasonable time necessary for effective preparation.

18 U.S.C. §§ 3161(h)(7)(A)-(B).

       SO ORDERED, this 30th day of July, 2021.


                                      S/Clay D. Land
                                      CLAY D. LAND
                                      UNITED STATES DISTRICT COURT JUDGE
